Citation Nr: 1539981	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  12-11 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), depressive disorder, intermittent explosive disorder, mood disorder, and a disorder manifested by insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to October 1978.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, during the course of the appeal, the Veteran had a hearing at the RO before a Veterans Law Judge from the Board.  Unfortunately, due to audio malfunctions, the Board was unable to produce a transcript of that hearing.  

In October 2014, the Board notified the Veteran of the situation; and, the following month, she requested that she be granted a video conference with a Veterans Law Judge who would participate in a decision on her appeal.  Accordingly, the case is remanded to the AOJ for the following actions:  

The AOJ must schedule the Veteran for a video conference with a Veterans Law Judge from the Board.  A copy of the notice informing the Veteran of the date, time, and location of that hearing must be associated with the claims file.  

Once the hearing has been completed, and if the case is otherwise in order, the claims file must be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless she is notified to do so.  However, she is advised that she has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



